Citation Nr: 1449327	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current bilateral hearing loss is related to conceded in-service acoustic trauma.  He was afforded a VA audiological examination in December 2009, at which time the examiner found that the Veteran's hearing loss was less likely than not related to service, as his service treatment records did not demonstrate progression of hearing loss.  The examiner went on to note that the Veteran was exposed to jet engine noise with less than adequate hearing protection during service and stated that the nature of the Veteran's current hearing loss showed evidence of acoustic trauma.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Additionally, the Veteran has submitted a statement from a former employer asserting that he used hearing protection when he was exposed to gunfire as a police officer after service. 

In light of the above, the Board finds that an additional VA opinion is necessary prior to adjudication of his claim.

Regarding the claim for service connection for tinnitus, as the VA examiner indicated that the Veteran's tinnitus is likely related to his hearing loss, that issue must also be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA audiologist to obtain an addendum opinion.  If the audiologist determines a new examination is needed to respond to the questions posed, one should be scheduled.  Following review of the claims file, the audiologist should respond to the following: 

(a)	Is the Veteran's current bilateral hearing loss at least as likely as not (50 percent probability or greater) related to his active service, to include conceded noise exposure therein?  In rendering this opinion, please explain why the Veteran's current hearing loss is/is not merely a delayed response to in-service noise exposure.

(b)	Is the Veteran's tinnitus at least as likely as not (50 percent probability or greater) related to his active service, to include conceded noise exposure therein?  Please explain why or why not, to include why his current tinnitus is/is not merely a delayed reaction to in-service noise exposure.

2.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



